PER CURIAM.
Comes the appellant, Claude J. Fuller, and moves the court that he be permitted to dismiss his appeal, which motion, being well understood, is by the court allowed.
It is therefore ordered that the appeal be, and the same is hereby, dismissed, and the case is remanded to the District Court of the United States for the Northeastern Division of the Eastern District of Tennessee, for ascertainment of damages, if any, in favor of New York Life Insurance Company and for further proceedings necessary and proper to a final dismissal of the petition.